tax exempt and government entities as department of the treasury internal_revenue_service washington d c oo apr rp et uniform issue list legend company a bankb - amount c amount d date m date n ira x dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page you represent that you received a distribution from ira x totaling amount c you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a miscommunication or misunderstanding with company a as well as a medical_condition which impaired your ability to accomplish a timely rollover you maintained ira x with company a on date m you requested that company a distribute amount c from ira x with such funds being wired to bank b you state that you requested the distribution with the intention of using the funds to secure the purchase of anew home you state that you had not sold your existing residence at the time the new home was purchased and needed the funds from ira x for a limited time period to cover the purchase of the new home the funds were available for you on date n you maintain that during the day rollover period you were under significant emotional stress due to a fear that recurrence of a cancer would occur you also state that you had it in your mind that the time frame you were working under wa sec_90 days and that you believed but were not sure that someone at company a may have informed you that you had days to complete the rollover approximately three days after the day period expired you transferred amount d into ira x believing that you made the deposit within days however when your bookkeeper was preparing your returns she informed you had received a 1099-r and that amount c was taxable based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to amount d contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such page individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred lt appears from the facts that you used the funds from your ira distribution to purchase a home in a transaction that amounts to a short term_interest free loan the committee report describing legislative intent indicates that the congress enacted the rollover provisions to allow portability between eligible plans including iras using a distribution as a short term_loan to cover personal expenses is not consistent with the intent of congress to allow portability between eligible plans the information presented does not demonstrate circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount a thus amount a will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such contribution will not be satisfied page4 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent - a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact lalalaleleheleledelalslelell _ please address all correspondence to se t ep ra t d riel eaiaiakad - sincerely yours arercen an manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
